Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening at a lateral edge of the roof wings of claims 5 and 14; and the pin at a distal end of the multi-bar configured to engage with an opening at a lateral edge of the plurality of roof wings of claims 5 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6-8, 11, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claims 2 and 11, it is unclear how specifically the roof wing support retains the plurality of roof wings in the deployed condition above the plurality of deck wing extensions. The specification states only that the roof wing supports are telescopically adjustable but it is unclear how these elements fulfill the functional language and provide support when the roof wings are deployed.
Claim 6 recites the limitation "a ground wheel" in line 2. There is insufficient antecedent basis for this limitation in the claim.
For claims 7 and 16, the adjectives “roller track” are used to describe the “bars” in each claim. It is unclear what applicant intends to recite with these adjectives. 
Claim 8 recites the following limitations: "a sidewall" in line 3 and “a cargo trailer configuration” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a ground wheel" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the following limitations: "a sidewall" in line 3 and “a cargo trailer configuration” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bucher et al. in view of Steffens. 
For claim 10, Bucher et al. (2005/0120369) disclose a mobile performance stage, comprising:
a performance deck (2) supported by a frame carried;
a plurality of deck wing extensions (10,20) selectively configurable between 
a low profile stowed condition (FIGS.1a-c), supported atop the performance deck, and 
a deployed condition (FIG.1d), extending from a lateral side of the performance deck;
a roof canopy having a main roof element (3) dimensioned to cover the performance deck;
a plurality of upright frame members (seen in FIGS.1b, not numbered) supporting the roof canopy above the performance deck; and
a plurality of roof wings (4,5) pivotally coupled to the main roof element, the plurality of roof wings selectively positioned between 
the deployed condition (FIG.1b-d), extending from the main roof element of the roof canopy and covering the plurality of deck wing extensions, and 
a cargo trailer condition (FIG.1a), extending vertically between the main roof element and the frame to define a sidewall of a cargo trailer.
Bucher et al. lack the deck carried by a plurality of ground transport wheels, a feature taught by Steffens (4135755). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the container of Bucher et al. with wheels as taught by Steffens in order to assist in transport. 
For claim 11, a roof wing support (55) is coupled to each of a first end and a second end of the main roof element, 
the roof wing support retains the plurality of roof wings in the deployed condition above the plurality of deck wing extensions.

Allowable Subject Matter
Claims 1, 3-5, and 9 are allowed.
Claims 2, 6-8 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 12-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berranger et al. disclose a stage with roof, roof wing, deck wing, ground engaging wheels. 
Allison teaches upright members that can extend the roof canopy in a vertical direction.
Boers and Uhl both disclose a stage with upright members, roof canopy, and deck and roof wings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616